Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The Amendment filed on January 18, 2022 in response to the Office Action of July 16, 2021is acknowledged and has been entered. Claims 1, 10 and 16 have been amended. Claims 7, 13 and 19 have been canceled. Claims 1-6, 8-12, 14-18 and 20 are pending and under examination in this Office action.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 08, 2022 has been entered.
 
Response to Amendments
The objection to the specification is now withdrawn in view of the claim amendments.
The rejection to claims 1-6, 8-12, 14-18 and 20 under 35 U.S.C. 103 is now withdrawn in view of the claim amendment. New grounds of rejection are now made.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 8-12, 14-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al., US 2014/0018668 A1, hereinafter Zheng, in view of Nair et al, US 2014/0163369 A1, hereinafter Nair, further in view of To et al., US 2011/0098531 A1, hereinafter To, or alternatively, further in view of Winder et al., US 6,213,958 B1, hereinafter Winder.

Claim 1. Zheng teaches a real-time, quantitative method for distinguishing a first tissue from surrounding tissue during a medical procedure on a mammalian patient ([0002]: the present disclosure relates to a system and method for medical imaging and detecting critical structures and their proximity to a surgical device), the method comprising: 
“ultrasonically scanning, by an array of ultrasound transducers disposed on a device used in said procedure” ([0021]: a system including a laparoscopic surgical instrument having at least one ultrasound transducer, and a processor adapted to receive acoustic data from the ultrasound transducer and process the acoustic data from the ultrasound transducer to produce a graphical representation of the acoustic data),
“a region of said patient's anatomy” ([0061]: a system for identifying anatomical structures, particularly a lumen such as, for example, a ureter, bile or gall duct, a blood vessel, lymph nodes, fluid filed cysts)
“to generate a b-mode image of said region of said patient's anatomy” ([0023]: the processor may employ A-mode ultrasound, B-mode ultrasound, M-mode ultrasound, color Doppler ultrasound or Power Doppler ultrasound to generate the graphical representation);
“identifying image texture and echogenicity information from a digital representation of anatomical structures in said b-mode image” ([0061]: the reflected signals or echo is received by the transducer and processed. Based on the strength of the returned signal, and the timing of the return, as well as other parameters, anatomical features can be differentiated from one another; and [0065]: locating ureters or lymphatics is accomplished by recognizing these structures as anechoic regions in the interrogated tissue column…vessel detection methods relaying on the strong wall echoes) – the anechoic regions in the image is considered the “image texture” as claimed;
“identifying at least one voltage trace associated with an anatomical tissue from at least one scan line from said digital representation of anatomical structures in said b-mode image” ([0075]: information obtained from one or more sensing mechanisms that sense various tissue parameters such as tissue impedance, tissue temperature, tissue conductivity, tissue permittivity, output current and/or voltage, etc.); 
“determining a presence of an absence of a spectral signature of said first tissue in said at least one identified voltage trace” ([0091]: fluid within the body is generally less echoic than other materials in the body such as bone, cartilage, and muscle) – the presence of the bone, the cartilage and the muscle can be identified based on the differential echoic features compared to the fluid;
“determining said anatomical tissue associated with said at least one identified voltage trace to be said first tissue if said spectral signature of said first tissue is present” ([0061]: Based on the strength of the returned signal, and the timing of the return, as well as other parameters, anatomical features can be differentiated from one another); 
“upon a determination that said anatomical tissue associated with said at least one identified voltage trace is said first tissue, generating a 2-dimensional image of said first tissue on an output display displaying said b-mode image” ([0025]: outputs to the display a graphical overlay, the graphical overlay registering the movement of the laparoscopic surgical instrument and acoustic data from the ultrasound transducer on the optical image); and 
“generating at least one notification to a user to indicate a proximity of said device to said first tissue, wherein said at least one notification includes at least one of a color and an audible alarm indicating that said device is within a predetermined distance of said first tissue” ([0061]: proximity to the structure in question can be gauged. Further, an indication of such proximity can be provided to the surgeon to prevent inadvertent contact with the tissue; and [0105]: one or more audible, visual, or tactile alarms could be incorporated into the ultrasound probe 101 or display to alert the surgeon of proximity to critical structures such as the ureter or a blood vessel).

Zheng does not teach the features of (1) “comparing said at least one identified voltage trace to a predetermined voltage trace representing said first tissue”; (2) a presence or an absence of a spectral signature of said first tissue in said at least one identified voltage trace is based on the comparison to a predetermined voltage trace representing the first tissue; and (3) said first tissue comprises nerve tissue or bone tissue.
However, in an analogous ultrasound anatomical structure identification field of endeavor, Nair teaches these features.
Nair first feature in FIGS. 1 and 10 an ultrasonic scanning to a patient’s anatomy ([0052]) to generate a b-mode image ([0071] and [0072]) for identifying image texture [0057 and FIG.7) and at least one voltage tracer ([0057]: Illustrated in FIG.6 is one example of RF data of one scan line 600 plotted as voltage over time; [0072]: analyzing signal properties of the scan line and reconstructing an image from the ultrasound data) associated with an anatomical tissue for a determination of a presence or an absence of such anatomical tissue ([0058] and [0081]: the interpretation of bi-angle or multi-angle imaging data of a target tissue offers the ability to non-invasively distinguish between anisotropic and isotropic tissues).
Nair further teaches
(1) “comparing said at least one identified voltage trace to a predetermined voltage trace representing said first tissue” ([0058]: the correlation logic 145 is configured to compare and match the signal properties 140 to pre-determined tissue signal properties 150); 
(2) “determining a presence or an absence of a spectral signature of said first tissue in said at least one identified voltage trace based on the comparison” ([0040]: the reflective signal 125 obtained from the object 105 will typically be characteristic of the angle of incidence A of the emitted energy. For example, a series of reflective signal data sets obtained at different angles of incidence can help distinguish between isotropic an anisotropic tissues. For example, isotropic tissues (e.g., fat) typically have identical properties in all directions, while anisotropic tissues (e.g., muscle fibers) have directionally dependent properties; [0058]: the correlation logic 145 is configured to compare and match the signal properties 140 to pre-determined tissue signal properties 150) – to compare and match the signal properties is considered to “determine a presence of an absence of the spectral signature” as claimed.
When Zheng and Nair combined, the determination of the anatomical tissue would be based on if the spectral signature of the first tissue is present, as also taught in Zheng, [0058]: FIG.1: the signal properties 140 are processed by the correlation logic 145 configured to correlate the signal properties of the scan line segment with the type of vascular component having those or similar signal properties.
Therefore, it would have been obvious to one of the ordinary skilled in the art at the time the claimed invention was filed to have the method of Zheng employ such features of “comparing said at least one identified voltage trace to a predetermined voltage trace representing said first tissue”; and “determining a presence or an absence of a spectral signature of said first tissue in said at least one identified voltage trace based on the comparison”; as taught in Nair for the advantage of not only localizing the object of interest but also characterize the tissue, and for such tissue characterization  not necessarily relied on highly trained observers with known observer-variability, as suggested in Nair, [0003]. The method of Nair is applicable to image guided procedures, as suggested in [0008]: “the systems and methods may be used in a variety of non-invasive imaging applications, including…image guidance for biopsies”. 

Neither Zheng nor Nair teaches the feature (3) “said first tissue comprises nerve tissue or bone tissue”, i.e., the tissue whose spectral signature is determined to be present or absent in said at least one identified voltage trace based on the comparison 
However, in an analogous ultrasound anatomical structure identification field of endeavor, To teaches that the first tissue comprises bone tissue in [0090]: the visualization channel or the distal end of the device may include a sensor used to generate images or identify tissue or tissue characteristics. In one example, the sensor utilizes acoustic energy to generate the image, similar to diagnostic ultrasound…the sensor distinguishes the type of tissue adjacent to the sensor. Some properties used by the sensor to differentiate adjacent structures or tissue include resistance, capacitance, impedance, membrane voltage, acoustic, and optical characteristic of tissue adjacent the sensor or probe…the sensor may be a multi-modal or multi-sensor probe that can distinguish bone, muscle, nerve tissue, fat, etc. to help position the probe in the proper place. 
Therefore, it would have been obvious to one of the ordinary skilled in the art at the time the claimed invention was filed to have the first tissue in the method of Zheng and Nair combined employ such a feature of “comprising bone tissue”; as taught in To for the advantage of distinguish various tissue to help position the probe in the proper place with the various tissue specifically to be bone tissue, as suggested in To, [0090]. 

  Further in regard to feature (3), alternatively, in an analogous ultrasound based tissue identification and localization field of endeavor, Winder teaches that the first tissue comprises bone tissue. 
[0040] and [0058]). In [0040], Nair explicitly teaches that such a method is used to distinguish between isotropic (e.g. fat) and anisotropic  (e.g. muscle fibers) tissues.
Nair does not teach that the first tissue comprising bone tissue. However, in an analogous ultrasound based bone identification and localization field of endeavor, Winder teaches that the bone tissue is an acoustic anisotropic tissue in Col.4, ll.1-2: “Bone tissue is a dispersive, anisotropic medium”, and further in ll.25-27: “The bone condition data acquisition system measures a correlation between a wideband AE signature and a spatially localized bone microarchitecture”.
Hence, since Zheng and Nair combined teaches a real-time, quantitative method for distinguishing an anisotropic tissue from surrounding tissue during a medical procedure by determining a presence or an absence of a spectral signature of said anisotropic tissue in said at least one identified voltage trace based on the comparison of at least one identified voltage trace to a predetermined voltage trace representing said anisotropic tissue, and Winder teaches that the anisotropic tissue is a bone tissue, when Zheng, Nair and Winder are combined, it teaches that the “a real-time, quantitative method for distinguishing bone tissue from surrounding tissue during a medical procedure” as claimed.
Therefore, it would have been obvious to one of the ordinary skilled in the art at the time the claimed invention was filed to have the first tissue in the method of Zheng Winder, Col.4, ll.23-24. 

Claim 10. Zheng teaches a real-time, quantitative method for distinguishing a first tissue from surrounding tissue during a medical procedure on a mammalian patient ([0002]: the present disclosure relates to a system and method for medical imaging and detecting critical structures and their proximity to a surgical device), the method comprising: 
“ultrasonically scanning, by an array of ultrasound transducers disposed on a device used in said procedure” ([0021]: a system including a laparoscopic surgical instrument having at least one ultrasound transducer, and a processor adapted to receive acoustic data from the ultrasound transducer and process the acoustic data from the ultrasound transducer to produce a graphical representation of the acoustic data),
“a region of said patient's anatomy” ([0061]: a system for identifying anatomical structures, particularly a lumen such as, for example, a ureter, bile or gall duct, a blood vessel, lymph nodes, fluid filed cysts)
“to generate a b-mode image of said region of said patient's anatomy” ([0023]: the processor may employ A-mode ultrasound, B-mode ultrasound, M-mode ultrasound, color Doppler ultrasound or Power Doppler ultrasound to generate the graphical representation), wherein 
[0078]: the ultrasound transducer 102 could alternatively be in the movable jaw member 62a. Placement in the moveable jaw provides the benefit of articulation of the transducer axis relative to the device shaft allowing the user to approach a wider range of tissue surfaces; and FIGS. 4A-4D, wherein the transducer 102 is positioned in an angled orientation in relative to the longitudinal axis of the transducer) and 
“configured to scan a region that extends at least partially radially away from said longitudinal axis of said device” ([0069]: “a rotating assembly 80” for rotating the distal tip of the device about the longitudinal axis thereof; and FIG.2); 
“identifying image texture and echogenicity information from a digital representation of anatomical structures in said b-mode image” ([0061]: the reflected signals or echo is received by the transducer and processed. Based on the strength of the returned signal, and the timing of the return, as well as other parameters, anatomical features can be differentiated from one another; and [0065]: locating ureters or lymphatics is accomplished by recognizing these structures as anechoic regions in the interrogated tissue column…vessel detection methods relaying on the strong wall echoes) – the anechoic regions in the image is considered the “image texture” as claimed;
“identifying at least one voltage trace associated with an anatomical tissue from at least one scan line from said digital representation of anatomical structures in said b-mode image” ([0075]: information obtained from one or more sensing mechanisms that sense various tissue parameters such as tissue impedance, tissue temperature, tissue conductivity, tissue permittivity, output current and/or voltage, etc.); 
“determining a presence of an absence of a spectral signature of said first tissue in said at least one identified voltage trace” ([0091]: fluid within the body is generally less echoic than other materials in the body such as bone, cartilage, and muscle) – the presence of the bone, the cartilage and the muscle can be identified based on the differential echoic features compared to the fluid;
 “determining said anatomical tissue associated with said at least one identified voltage trace to be said first tissue if said spectral signature of said first tissue is present” ([0061]: Based on the strength of the returned signal, and the timing of the return, as well as other parameters, anatomical features can be differentiated from one another); 
“upon a determination that said anatomical tissue associated with said at least one identified voltage trace is said first tissue, generating a 2-dimensional image of said first tissue on an output display displaying said b-mode image” ([0025]: outputs to the display a graphical overlay, the graphical overlay registering the movement of the laparoscopic surgical instrument and acoustic data from the ultrasound transducer on the optical image); and 
“generating at least one notification to a user to indicate a proximity of said device to said first tissue, wherein said at least one notification includes at least one of a color and an audible alarm indicating that said device is within a predetermined distance of said first tissue” ([0061]: proximity to the structure in question can be gauged. Further, an indication of such proximity can be provided to the surgeon to prevent inadvertent contact with the tissue; and [0105]: one or more audible, visual, or tactile alarms could be incorporated into the ultrasound probe 101 or display to alert the surgeon of proximity to critical structures such as the ureter or a blood vessel).  

Zheng does not teach the features of (1) “comparing said at least one identified voltage trace to a predetermined voltage trace representing said first tissue”; (2) a presence or an absence of a spectral signature of said first tissue in said at least one identified voltage trace is based on the comparison to a predetermined voltage trace representing the first tissue; and (3) said first tissue comprises nerve tissue or bone tissue.
However, in an analogous ultrasound anatomical structure identification field of endeavor, Nair teaches these features.
Nair first feature in FIGS. 1 and 10 an ultrasonic scanning to a patient’s anatomy ([0052]) to generate a b-mode image ([0071] and [0072]) for identifying image texture and echogenicity information ([0057 and FIG.7) and at least one voltage tracer ([0057]: Illustrated in FIG.6 is one example of RF data of one scan line 600 plotted as voltage over time; [0072]: analyzing signal properties of the scan line and reconstructing an image from the ultrasound data) associated with an anatomical tissue for a determination of a presence or an absence of such anatomical tissue ([0058] and [0081]: the interpretation of bi-angle or multi-angle imaging data of a target tissue offers the ability to non-invasively distinguish between anisotropic and isotropic tissues).

(1) “comparing said at least one identified voltage trace to a predetermined voltage trace representing said first tissue” ([0058]: the correlation logic 145 is configured to compare and match the signal properties 140 to pre-determined tissue signal properties 150); 
(2) “determining a presence or an absence of a spectral signature of said first tissue in said at least one identified voltage trace based on the comparison” ([0040]: the reflective signal 125 obtained from the object 105 will typically be characteristic of the angle of incidence A of the emitted energy. For example, a series of reflective signal data sets obtained at different angles of incidence can help distinguish between isotropic an anisotropic tissues; [0058]: the correlation logic 145 is configured to compare and match the signal properties 140 to pre-determined tissue signal properties 150) – to compare and match the signal properties is considered to “determine a presence of an absence of the spectral signature” as claimed.
When Zheng and Nair combined, the determination of the anatomical tissue would be based on if the spectral signature of the first tissue is present, as also taught in Zheng, [0058]: FIG.1: the signal properties 140 are processed by the correlation logic 145 configured to correlate the signal properties of the scan line segment with the type of vascular component having those or similar signal properties.
Therefore, it would have been obvious to one of the ordinary skilled in the art at the time the claimed invention was filed to have the method of Zheng employ such features of “comparing said at least one identified voltage trace to a predetermined Nair, [0003]. The method of Nair is applicable to image guided procedures, as suggested in [0008]: “the systems and methods may be used in a variety of non-invasive imaging applications, including…image guidance for biopsies”. 

Neither Zheng nor Nair teaches the feature (3) “said first tissue comprises nerve tissue or bone tissue”, i.e., the tissue whose spectral signature is determined to be present or absent in said at least one identified voltage trace based on the comparison of at least one identified voltage trace to a predetermined voltage trace representing said tissue is nerve tissue or bone tissue.
However, in an analogous ultrasound anatomical structure identification field of endeavor, To teaches that the first tissue comprises bone tissue in [0090]: the visualization channel or the distal end of the device may include a sensor used to generate images or identify tissue or tissue characteristics. In one example, the sensor utilizes acoustic energy to generate the image, similar to diagnostic ultrasound…the sensor distinguishes the type of tissue adjacent to the sensor. Some properties used by the sensor to differentiate adjacent structures or tissue include resistance, capacitance, impedance, membrane voltage, acoustic, and optical characteristic of tissue adjacent the sensor or probe…the sensor may be a multi-modal or multi-sensor probe that can distinguish bone, muscle, nerve tissue, fat, etc. to help position the probe in the proper place. 
Therefore, it would have been obvious to one of the ordinary skilled in the art at the time the claimed invention was filed to have the first tissue in the method of Zheng and Nair combined employ such a feature of “comprising bone tissue”; as taught in To for the advantage of distinguish various tissue to help position the probe in the proper place with the various tissue specifically to be bone tissue, as suggested in To, [0090]. 

  Further in regard to feature (3), alternatively, in an analogous ultrasound based tissue identification and localization field of endeavor, Winder teaches that the first tissue comprises bone tissue. 
As aforementioned, Nair teaches “determining a presence or an absence of a spectral signature of said first tissue in said at least one identified voltage trace based on the comparison of at least one identified voltage trace to a predetermined voltage trace representing said first tissue” ([0040] and [0058]). In [0040], Nair explicitly teaches that such a method is used to distinguish between isotropic (e.g. fat) and anisotropic  (e.g. muscle fibers) tissues.
Nair does not teach that the first tissue comprising bone tissue. However, in an analogous ultrasound based bone identification and localization field of endeavor, Winder teaches that the bone tissue is an acoustic anisotropic tissue in Col.4, ll.1-2: “Bone tissue is a dispersive, anisotropic medium”, and further in ll.25-27: “The bone condition data acquisition system measures a correlation between a wideband AE signature and a spatially localized bone microarchitecture”.
Hence, since Zheng and Nair combined teaches a real-time, quantitative method for distinguishing an anisotropic tissue from surrounding tissue during a medical procedure by determining a presence or an absence of a spectral signature of said anisotropic tissue in said at least one identified voltage trace based on the comparison of at least one identified voltage trace to a predetermined voltage trace representing said anisotropic tissue, and Winder teaches that the anisotropic tissue is a bone tissue, when Zheng, Nair and Winder are combined, it teaches that the “a real-time, quantitative method for distinguishing bone tissue from surrounding tissue during a medical procedure” as claimed.
Therefore, it would have been obvious to one of the ordinary skilled in the art at the time the claimed invention was filed to have the first tissue in the method of Zheng and Nair combined employ such a feature of “comprising bone tissue”; as taught in Winder for the advantage of providing sensitive and reliable clinical data acquisition, localization and classification of bone tissue, as suggested in Winder, Col.4, ll.23-24.

Claim 16. Zheng teaches a system for distinguishing a first tissue from surrounding tissue during a medical procedure on a mammalian patient ([0002]: the present disclosure relates to a system and method for medical imaging and detecting critical structures and their proximity to a surgical device), the system comprising:  
102) configured to scan a region of said patient's anatomy” (FIG.4A, 102; [0021]: a system including a laparoscopic surgical instrument having at least one ultrasound transducer; and [0079]: FIGS.4C and 4D depict an ultrasound arrangement including multiple transducers 102 configured as a phased array); 
“a display device (220)” ([0110]: the PIP function is enabled which places the ultrasound graphic display directed on the monitor in real-time); and 
“a computing device in electrical communication with said display device and said scanning device” ([0021]: a system including…a processor adapted to receive acoustic data from the ultrasound transducer and process the acoustic data from the ultrasound transducer to produce a graphical representation of the acoustic data), said computing device configured to: 
“ultrasonically scan, by said array of ultrasound transducers” ([0021]: a system including a laparoscopic surgical instrument having at least one ultrasound transducer, and a processor adapted to receive acoustic data from the ultrasound transducer and process the acoustic data from the ultrasound transducer to produce a graphical representation of the acoustic data), 
“said region of said patient's anatomy” ([0061]: a system for identifying anatomical structures, particularly a lumen such as, for example, a ureter, bile or gall duct, a blood vessel, lymph nodes, fluid filed cysts)
“ to generate a b-mode image of said region of said patient's anatomy” ([0023]: the processor may employ A-mode ultrasound, B-mode ultrasound, M-mode ultrasound, color Doppler ultrasound or Power Doppler ultrasound to generate the graphical representation); 
“identify image texture and echogenicity information from a digital representation of anatomical structures in said b-mode image” ([0061]: the reflected signals or echo is received by the transducer and processed. Based on the strength of the returned signal, and the timing of the return, as well as other parameters, anatomical features can be differentiated from one another; and [0065]: locating ureters or lymphatics is accomplished by recognizing these structures as anechoic regions in the interrogated tissue column…vessel detection methods relaying on the strong wall echoes) – the anechoic regions in the image is considered the “image texture” as claimed; 
“identify at least one voltage trace associated with an anatomical tissue from at least one scan line from said digital representation of anatomical structures in said b-mode image” ([0075]: information obtained from one or more sensing mechanisms that sense various tissue parameters such as tissue impedance, tissue temperature, tissue conductivity, tissue permittivity, output current and/or voltage, etc.);  
“determining said anatomical tissue associated with said at least one identified voltage trace to be said first tissue if said spectral signature of said first tissue is present” ([0061]: Based on the strength of the returned signal, and the timing of the return, as well as other parameters, anatomical features can be differentiated from one another); 
[0025]: outputs to the display a graphical overlay, the graphical overlay registering the movement of the laparoscopic surgical instrument and acoustic data from the ultrasound transducer on the optical image); and 
“generate at least one notification to a user to indicate a proximity of said scanning device to said first tissue, wherein said at least one notification includes at least one of a color and an audible alarm indicating that said scanning device is within a predetermined distance of said first tissue” ([0061]: proximity to the structure in question can be gauged. Further, an indication of such proximity can be provided to the surgeon to prevent inadvertent contact with the tissue; and [0105]: one or more audible, visual, or tactile alarms could be incorporated into the ultrasound probe 101 or display to alert the surgeon of proximity to critical structures such as the ureter or a blood vessel).  
  
Zheng does not teach the features of (1) “comparing said at least one identified voltage trace to a predetermined voltage trace representing said first tissue”; (2) a presence or an absence of a spectral signature of said first tissue in said at least one identified voltage trace is based on the comparison to a predetermined voltage trace representing the first tissue; and (3) said first tissue comprises nerve tissue or bone tissue.
Nair teaches these features.
Nair first feature in FIGS. 1 and 10 an ultrasonic scanning to a patient’s anatomy ([0052]) to generate a b-mode image ([0071] and [0072]) for identifying image texture and echogenicity information ([0057 and FIG.7) and at least one voltage tracer ([0057]: Illustrated in FIG.6 is one example of RF data of one scan line 600 plotted as voltage over time; [0072]: analyzing signal properties of the scan line and reconstructing an image from the ultrasound data) associated with an anatomical tissue for a determination of a presence or an absence of such anatomical tissue ([0058] and [0081]: the interpretation of bi-angle or multi-angle imaging data of a target tissue offers the ability to non-invasively distinguish between anisotropic and isotropic tissues).
Nair further teaches
(1) “comparing said at least one identified voltage trace to a predetermined voltage trace representing said first tissue” ([0058]: the correlation logic 145 is configured to compare and match the signal properties 140 to pre-determined tissue signal properties 150); 
(2) “determining a presence or an absence of a spectral signature of said first tissue in said at least one identified voltage trace based on the comparison” ([0040]: the reflective signal 125 obtained from the object 105 will typically be characteristic of the angle of incidence A of the emitted energy. For example, a series of reflective signal data sets obtained at different angles of incidence can help distinguish between isotropic an anisotropic tissues; [0058]: the correlation logic 145 is configured to compare and match the signal properties 140 to pre-determined tissue signal properties 150) – to compare and match the signal properties is considered to “determine a presence of an absence of the spectral signature” as claimed.
When Zheng and Nair combined, the determination of the anatomical tissue would be based on if the spectral signature of the first tissue is present, as also taught in Zheng, [0058]: FIG.1: the signal properties 140 are processed by the correlation logic 145 configured to correlate the signal properties of the scan line segment with the type of vascular component having those or similar signal properties.
Therefore, it would have been obvious to one of the ordinary skilled in the art at the time the claimed invention was filed to have the method of Zheng employ such features of “comparing said at least one identified voltage trace to a predetermined voltage trace representing said first tissue”; and “determining a presence or an absence of a spectral signature of said first tissue in said at least one identified voltage trace based on the comparison”; as taught in Nair for the advantage of not only localizing the object of interest but also characterize the tissue, and for such tissue characterization  not necessarily relied on highly trained observers with known observer-variability, as suggested in Nair, [0003]. The method of Nair is applicable to image guided procedures, as suggested in [0008]: “the systems and methods may be used in a variety of non-invasive imaging applications, including…image guidance for biopsies”. 


However, in an analogous ultrasound anatomical structure identification field of endeavor, To teaches that the first tissue comprises bone tissue in [0090]: the visualization channel or the distal end of the device may include a sensor used to generate images or identify tissue or tissue characteristics. In one example, the sensor utilizes acoustic energy to generate the image, similar to diagnostic ultrasound…the sensor distinguishes the type of tissue adjacent to the sensor. Some properties used by the sensor to differentiate adjacent structures or tissue include resistance, capacitance, impedance, membrane voltage, acoustic, and optical characteristic of tissue adjacent the sensor or probe…the sensor may be a multi-modal or multi-sensor probe that can distinguish bone, muscle, nerve tissue, fat, etc. to help position the probe in the proper place. 
Therefore, it would have been obvious to one of the ordinary skilled in the art at the time the claimed invention was filed to have the first tissue in the method of Zheng and Nair combined employ such a feature of “comprising bone tissue”; as taught in To for the advantage of distinguish various tissue to help position the probe in the proper place with the various tissue specifically to be bone tissue, as suggested in To, [0090]. 

alternatively, in an analogous ultrasound based tissue identification and localization field of endeavor, Winder teaches that the first tissue comprises bone tissue. 
As aforementioned, Nair teaches “determining a presence or an absence of a spectral signature of said first tissue in said at least one identified voltage trace based on the comparison of at least one identified voltage trace to a predetermined voltage trace representing said first tissue” ([0040] and [0058]). In [0040], Nair explicitly teaches that such a method is used to distinguish between isotropic (e.g. fat) and anisotropic  (e.g. muscle fibers) tissues.
Nair does not teach that the first tissue comprising bone tissue. However, in an analogous ultrasound based bone identification and localization field of endeavor, Winder teaches that the bone tissue is an acoustic anisotropic tissue in Col.4, ll.1-2: “Bone tissue is a dispersive, anisotropic medium”, and further in ll.25-27: “The bone condition data acquisition system measures a correlation between a wideband AE signature and a spatially localized bone microarchitecture”.
Hence, since Zheng and Nair combined teaches a real-time, quantitative method for distinguishing an anisotropic tissue from surrounding tissue during a medical procedure by determining a presence or an absence of a spectral signature of said anisotropic tissue in said at least one identified voltage trace based on the comparison of at least one identified voltage trace to a predetermined voltage trace representing said anisotropic tissue, and Winder teaches that the anisotropic tissue is a bone tissue, when Zheng, Nair and Winder are combined, it teaches that the “a real-time, 
Therefore, it would have been obvious to one of the ordinary skilled in the art at the time the claimed invention was filed to have the first tissue in the method of Zheng and Nair combined employ such a feature of “comprising bone tissue”; as taught in Winder for the advantage of providing sensitive and reliable clinical data acquisition, localization and classification of bone tissue, as suggested in Winder, Col.4, ll.23-24.

Claims 2 and 17. Zheng, Nair and To combined, or alternatively, Zheng, Nair and Winder combined teaches all the limitations of claims 1 and 16, respectively, including the feature of “at least one notification enables avoidance of said first tissue” (Zheng: [0061] and [0105]).
Zheng further teaches that such at least one notification is provided
“as said device is advanced through said patient's anatomy” ([0061]: based on the strength of the returned signal, and the timing of the return, as well as other parameters, anatomical structures can be differentiated. An indication of such proximity can be provided to the surgeon to prevent inadvertent contact with the tissue and to distinguish the tissue to be preserved from tissue that is intended for treatment by the surgeon; and [0109]: the ultrasound imaging data is provided an processed in near real-time the visual ruler can provide active data). 
As the signals or the parameters are used to provide active data in near real-time, Zheng is considered implicitly teaching that such a notification is generated as the device is advanced through the patient’s anatomy. 

Claims 3 and 11. Zheng, Nair and To combined, or alternatively, Zheng, Nair and Winder combined teaches all the limitations of claims 1 and 10, respectively.
Zheng further teaches that 
“said device is configured to be rotated about a longitudinal axis of said device for ultrasonically scanning a region of said patient's anatomy extending radially away from said longitudinal axis of said device” ([0069]: FIG.2: a rotating assembly 80; and FIG.4A: when the device is rotated, the device is capable of “scanning a region of the patent’s anatomy extending radially away from the longitudinal axis of the device” as claimed).  

Claim 4. Zheng, Nair and To combined, or alternatively, Zheng, Nair and Winder combined teaches all the limitations of claim 1.
Zheng further teaches that
“said device is configured to create a pathway through said patient's anatomy as said device is advanced through said patient's anatomy towards a surgical site, without tearing said patient's anatomy” ([0135]: in one embodiment, when the ultrasound imaging features are turned on, the tracking features track and display the path of the ultrasound probe 101 across the visual plane).  
As the method of Zheng provides the surgeon proximity information of the device to a certain anatomical structure, Zheng is considered be capable of, when creating a pathway for the device, not tearing the patient’s anatomy. 

Claim 5. Zheng, Nair and To combined, or alternatively, alternatively, Zheng, Nair and Winder combined teaches all the limitations of claim 4.
Zheng further teaches that
“said device is configured to expand said pathway to said surgical site” ([0078]: placement [of the ultrasound transducer] in the moveable jaw provides the benefit of articulation of the transducer axis relative to the device shaft allowing the user to approach a wider range of tissue surfaces given the constraint of the port placement).  

Claims 6, 12 and 18. Zheng, Nair and To combined, or alternatively, alternatively, Zheng, Nair and Winder combined teaches all the limitations of claims 1, 10 and 16, respectively, including the feature of “comparing said at least one identified voltage trace to said predetermined voltage trace representing said first tissue” (Nair: [0058]).
Zheng does not teach that the comparison determines that that a difference between said at least one identified voltage trace and said predetermined voltage trace representing said first tissue is less than a determined threshold.  
However, in an analogous ultrasound anatomical structure identification field of endeavor, Nair teaches that
“the comparison determines that that a difference between said at least one identified voltage trace and said predetermined voltage trace representing said first tissue is less than a determined threshold” (FIG.9: thresholds used in the compare and match process to determine if a difference is significant. Note that the parameters presented in FIG.9 are associated with the RF data of ultrasound scan lines that is plotted as voltage over time in FIG.6; and [0074]: the pre-determined tissue properties are structured as a classification tree generated from statistical analysis of how the properties correlate to a type of tissue component…Fig.9 includes branch nodes having conditions for spectral property values. The scan line spectral properties are then processed through the tree, traversing branches based on how the spectral properties meet the conditions of the branch nodes).
The conditions for setting the branch nodes are considered the “threshold” as claimed. 
 Therefore, it would have been obvious to one of the ordinary skilled in the art at the time the claimed invention was filed to have the method of Zheng employ such a feature of “the comparison determines that that a difference between said at least one identified voltage trace and said predetermined voltage trace representing said first tissue is less than a determined threshold” as taught in Nair for the advantage of not only localizing the object of interest but also characterize the tissue, and for such tissue characterization  not necessarily relied on highly trained observers with known observer-variability, as suggested in Nair, [0003].

Claims 8 and 14. Zheng, Nair and To combined, or alternatively, Zheng, Nair and Winder combined teaches all the limitations of claims 1 and 10, respectively.
Zheng further teaches that
“said array of ultrasound transducers comprises an array of capacitive micro machined ultrasonic transducers (CMUT)” ([0083]: CMUT can also be employed. CMUT’s can achieve performance (sensitivity and bandwidth) as high as or higher than standard PZT).  

Claims 9, 15 and 20. Zheng, Nair and To combined, or alternatively, Zheng, Nair and Winder combined teaches all the limitations of claims 1 and 10, respectively, including the feature of “said spectral signature” (Zheng: [0061] and Nair: [0058]: the signal properties).
Since both Zheng and Nair employ ultrasonic scanning to acquire echo signals that comprise the spectral signature as claimed, it indicates that the spectral signature is “resultant from the ultrasonically scanning” as claimed.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 10 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16, 25 and 32 of U.S. Patent No. 10,154,826. Although the claims at issue are not identical, they are not patentably distinct from each other because both applications appear to disclose substantially identical subject matter .

Response to Arguments
Applicant’s arguments in regard to the rejection to claims 1-6, 8-12, 14-18 and 20 under 35 U.S.C 103 as being unpatentable over Zheng in view of Nair have been fully considered but they are moot. In view of the claim amendment, the previous rejection is now withdrawn and a new ground of rejection is now made. 
The new ground of rejection no longer solely rely on Zheng and Nair combined for the teaching of all the limitations of the claims. The reference “To”, which was cited as a pertinent art in the previous Office action, or alternatively  the newly cited reference “Winder” is further cited for the teaching of the feature of “said first tissue comprises bone tissue”, i.e., the tissue whose spectral signature is determined to be present or absent in said at least one identified voltage trace based on the comparison of at least one identified voltage trace to a predetermined voltage trace representing said tissue is bone tissue. 
In regard to To, it teaches in [0090] that membrane voltage may be sensed to differentiate structure or tissue such as bone tissue to help position the probe in the proper place. 

Hence, either To or Winder cures the deficiency of  Zheng and Nair combined. Either Zheng, Nair and To combined, or Zheng, Nair and Winder combined is considered providing sufficient teaching for the claimed limitation of “a real-time, quantitative method for distinguishing bone tissue from surrounding tissue during a medical procedure” as claimed.
Based on the above consideration, claims 1-6, 8-12, 14-18 and 20 remain rejected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-SHAN YANG whose telephone number is (408) 918-7628. The examiner can normally be reached Monday-Friday 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/YI-SHAN YANG/Primary Examiner, Art Unit 3793